Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 10 and 20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. 
Claim 10 recites the limitation: “at least one fluid passage” in line 2. It is unclear if this is in reference to the “at least one fluid passage of claim 9. For examination purposes it has been assumed that the limitation of claim 10 refers to that of claim 9.
Claim 20 recites the limitation: “at least one fluid passage” in line 2. It is unclear if this is in reference to the “at least one fluid passage of claim 19. For examination purposes it has been assumed that the limitation of claim 20 refers to that of claim 19.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory 
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-5, 7-15, 17-20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Leidig et al. (US20110120194).
Regarding claims 1-2 and 11-12
Regarding claims 3 and 13, Leidig et al. teaches the limitations of claims 2 and 12. Leidig et al. also teaches in paragraph [0055] that a restoring force increases or decreases relative to an increase or decrease of the degree of the skewed axis of rotation.  
Regarding claims 4 and 14, Leidig et al. teaches the limitations of claims 1 and 11. Leidig et al. teaches in figures 4-8 and paragraphs [0060]-[0063] that moving the liquid from the space and into the annular chamber 302 comprises moving liquid through multiple passages.
Regarding claims 5 and 15, Leidig et al. teaches the limitations of claims 1 and 11. Leidig et al. teaches in figure 15 and paragraph [0061] restoring balance to the laundry treating appliance by flowing the liquid against baffles (e.g. reference number 460) disposed within the annular chamber 302.
Regarding claims 7 and 17, Leidig et al. teaches the limitations of claims 5 and 15. Leidig et al. also teaches in figures 4-8 and paragraph [0061] that baffles may be disposed in the annular chamber 302, which is at least partially disposed within the space between the outer wall and inner perforated wrapper/dual walls.
Regarding claims 8 and 18, Leidig et al. teaches the limitations of claims 1 and 11.  Leidig et al. also teaches in figures 4-8 and paragraphs [0060]-[0063] that draining the liquid from the annular chamber 302 comprises draining the liquid out through the space between the dual walls.
Regarding claims 9-10 and 19-20, Leidig et al. teaches the limitations of claims 1 and 11. Leidig et al. teaches in figures 4-8 and paragraphs [0060]-[0063] that moving liquid into the annular chamber further comprises moving liquid from a treating chamber, where laundry is treated, through at least one fluid passage (e.g. see reference numbers 306, 308) disposed along an outer surface of the annular chamber 302 adjacent the treating chamber and wherein draining .

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
s 6 and 16 are rejected under 35 U.S.C. 103 as being unpatentable over Leidig et al. (US20110120194).
Regarding claims 6 and 16, Leidig et al. teaches the limitations of claims 5 and 15. Leidig et al. teaches in paragraph [0061] that baffles may be arranged at radial intervals through the annular chamber 302 providing a partial impediment to the flow of wash water and thereby preventing pooling of liquid in the annular chamber. Leidig et al. does not explicitly teach the patterns described in claims 6 and 16. However, the rearrangement of parts described in said claims all comprise the arrangement of baffles at radial intervals through the annular chamber providing partial impediment to the flow of wash water without creating a new and unexpected result, and as such would have been obvious design choices to one of ordinary skill in the art absent persuasive evidence that a new and unexpected result is produced (In re Japikse, 181 F.2d 1019, 86 USPQ70).


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TINSAE B AYALEW whose telephone number is (571)270-0256.  The examiner can normally be reached on Monday-Friday, 8:30am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, MICHAEL BARR can be reached on 571-272-1414.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.







/TINSAE B AYALEW/EXAMINER, Art Unit 1711